SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1196
CA 14-00316
PRESENT: SCUDDER, P.J., SMITH, PERADOTTO, CARNI, AND SCONIERS, JJ.


ANTOINETTE BLACK, AS TEMPORARY ADMINISTRATOR OF
THE ESTATE OF SERGIO BLACK, DECEASED,
CLAIMANT-RESPONDENT-APPELLANT,

                      V                                            ORDER

STATE OF NEW YORK, DEFENDANT-APPELLANT-RESPONDENT.
(CLAIM NO. 115567.)
(APPEAL NO. 1.)


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ROBERT M. GOLDFARB OF
COUNSEL), FOR DEFENDANT-APPELLANT-RESPONDENT.

FRANZBLAU DRATCH, P.C., NEW YORK CITY (STEPHEN N. DRATCH OF COUNSEL),
FOR CLAIMANT-RESPONDENT-APPELLANT.


     Appeal and cross appeal from an order of the Court of Claims
(Diane L. Fitzpatrick, J.), entered February 20, 2013. The order
determined that, for the purposes of determining the discount rate
under CPLR 5031, the date of decision is March 30, 2012.

     It is hereby ORDERED that said appeal and cross appeal are
unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke &
Velzy, 140 AD2d 988; Chase Manhattan Bank, N.A. v Roberts & Roberts,
63 AD2d 566, 567; see also CPLR 5501 [a] [1]).




Entered:    February 13, 2015                     Frances E. Cafarell
                                                  Clerk of the Court